Title: To James Madison from an Unidentified Correspondent, 1 February 1804 (Abstract)
From: 
To: Madison, James


1 February 1804, Lyon. The person to whom Mr. Adet had given the enclosed letter of recommendation, having been detained in Europe first by business, then by illness, has decided to forward it directly to JM. He presumes that this letter might contain things that would not admit of a longer delay, and if he goes to the U.S. he will have the honor of being the bearer of other letters for JM.
 

   
   RC (DLC). 1 p.; in French; postmarked New York, 26 July. Author given as “Roux-Bordier” in the Index to the James Madison Papers. Enclosure not found, but on 24 July 1804 Pierre-Auguste Adet wrote both to JM and to Jefferson recommending M. Roux-Bordier of Geneva (DLC; DLC: Jefferson Papers).


